DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
The following is a final Office Action in response to Applicant’s submission filed on 9/16/2022.  Currently claims 1-20 are pending and claims 1, 11, and 18 are independent.  Claims 1, 11, and 18 have been amended from the original claim set dated 7/17/2020.  No claims have been cancelled or added.

Response to Amendments
Applicant’s amendments are acknowledged and necessitated the new grounds of rejection in this Office Action.  



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), specifically an abstract idea, without significantly more.  With respect to claims 1-20, following the Supreme Court’s framework set forth in Alice and Mayo and the 2019 Revised Patent Subject Matter Eligibility Guidance, the inquiry for patent eligibility follows two steps: Step 1: Does the claimed invention fall within one of the four statutory categories of invention? Step 2A (Prong 1): Is the claim “directed to” an abstract idea?  Step 2A (Prong 2): Is the claim integrated into a practical application? Step 2B: Does the claim recite additional elements that amount to “significantly more” than the abstract idea?
In accordance with these steps, the Examiner finds the following:
Step 1: Claim 1 and its dependent claims (claims 2-10) are directed to a statutory category, namely a method.  Claim 14 and its dependent claims (claims 12-17) are directed to a statutory category, namely a system/machine.  Claim 18 and its dependent claims (claims 19-20) are directed to a statutory category, namely an article of manufacture.  
Step 2A (Prong 1): Claims 1, 11, and 18, which are substantially similar claims to one another, are directed to the abstract idea of “Certain methods of organizing human activity”, or more particularly, “Concepts relating to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (See MPEP 2106)” in addition to “Mental processes,” or more particularly, “Concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (See MPEP 2106).”  In this application that refers to using a computer system to analyze and manage the process of creating and assigning maintenance work orders.  To clarify this further, the Applicant’s disclosed invention is a conceptual system meant to perform the same function that a maintenance manager might perform for an HVAC company or industrial business.  The abstract elements of claims 1, 11, and 18, recite in part “Receive data…Fetch data…Analyze data…Detect fault…Generate ticket…Assign ticket…Alert serviceman…Send ticket…”.  Dependent claims 3-6, 8-10, 13-16, and 20 add to the abstract idea the following limitations which recite in part “The data comprises…Experience data comprises…Parameters comprise…Faults comprise…Factors comprise…Compare behavior…Determine location…”.  All of these additional limitations, however, only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as independent claims 1, 11, and 18.  Dependent claim 2, 7, 12, 17, and 19 do not include any limitations that are directed toward the abstract idea and will be addresses in either the Step 2A (Prong 2) or Step 2B analysis below.
Step 2A (Prong 2):  Independent claims 1, 11, and 18, which are substantially similar claims to one another, do not contain additional elements that effectively integrate the exception into a practical application of the exception.  These claims do include the limitation that recites in part “Processors…Fault detection system…Ticket generating system…Memory…Non-transitory computer readable medium…” which limits the claims to a networked/computer based environment, but this is insufficient with respect to a practical application (See MPEP 2106.05(f)).  These claims also include the additional element which recites in part “Facility…Equipment…” however this again fails to integrate the abstract idea into a practical application because it is merely attempting to limit the abstract to a generalized field of use of a physical building (See MPEP 2106.05 (h)).    
Dependent claims 2, 7, 12, 17, and 19 add the additional element which recites in part “Equipment…Sensors…” which again is merely attempting to limit the abstract to a generalized field of use of a physical building, but this is insufficient with respect to a practical application (See MPEP 2106.05(h)).  
  Additionally, dependent claims 3-6, 8-10, 13-16, and 20 do not include any additional elements to conduct a further Step 2A (Prong 2) analysis.
Step 2B: Independent claims 1, 11, and 18, which are substantially similar claims to one another, include additional elements, when considered both individually and as an ordered combination, which are insufficient to amount to significantly more than the judicial exception.  The additional elements of these claims recite in part “Processors…Fault detection system…Ticket generating system…Memory…Non-transitory computer readable medium…”.  These items are not significantly more because these are merely the software and/or hardware components used to implement the abstract idea (analyze and manage the process of creating and assigning maintenance work orders) on a general purpose computer (See MPEP 2106.05(f)).  This is exemplified in the Applicant’s specification in Page 22 – “The computer storage media includes, but is not limited to, RAM, ROM, EEPROM, flash memory or other memory technology, CD-ROM, digital versatile disks (DVD) or other optical disk storage.”  These claims also include the additional element which recites in part “Facility…Equipment,” however this again is not significantly more than the abstract idea because it is merely attempting to limit the abstract to a generalized field of use of a physical building (See MPEP 2106.05 (h)).
Dependent claims 2, 7, 12, 17, and 19 include additional elements, when considered both individually and as an ordered combination and in view of their respective independent claims, which are insufficient to amount to significantly more than the judicial exception.  Specifically, dependent claims 2, 7, 12, 17, and 19 include the additional element which recites in part “Equipment…Sensors …”  These additional elements are not significantly more because these are again merely attempting to limit the abstract to a generalized field of use of a physical building (See MPEP 2106.05 (h)).    
Additionally, dependent claims 3-6, 8-10, 13-16, and 20 do not include any additional elements to conduct a further 2B analysis.
Accordingly, whether taken individually or as an ordered combination claims 1-20 are rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception, an abstract idea, without significantly more.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lane (USPGPUB 2003/0130820) in view of Picardi et al (Patent 10,845,079).
Regarding claims 1, 11, and 18 (Amended), Lane discloses a computer-implemented method for real time assignment of servicemen in an event of fault detection in a facility (Lane ¶ABS - A data based work order system for maintaining and analyzing maintenance records, including work orders, technicians assigned, data from the maintenance performed, including the time required to perform the maintenance and any other desired information related to each work order), the computer-implemented method comprising: fetching, at the fault detection system with the processor, a past experience data from one or more databases, wherein the past experience data is associated with past experiences of a plurality of servicemen, wherein the past experience data is fetched in real time (Lane ¶17 - To assign the work order directly to the best available technician without the input of the supervising technician, the system 10 preferably includes the information in the database 14 to allow the technician 32 to be selected automatically from the available roster or by the office personnel. Since the technicians and their skills and aptitudes for the various types of work orders are maintained in the database 14, they easily can be matched with the entered work order for assignment); generating, at a ticket generation system with a processor, one or more tickets in an event of detection of the one or more faults in the at least one equipment of the plurality of equipment installed in the facility, wherein the one or more tickets comprising a plurality 25of parameters associated with the one or more faults, wherein the one or more tickets are generated in real time ( Lane ¶17 - Referring now to FIG. 2, a flowchart 40 of the operation of one example work order request in the system 10 is illustrated. Depicted is the discovery 42 of a water leak in the kitchen by the resident or customer 36. The resident 36 then communicates in step 44, the problem to the office/workstation 20, such as by calling/faxing or emailing a receptionist in the office (not illustrated). The office receptionist or other personnel then enters the problem into the workstation 20 in a step 46 and generates a work order in a step 48, which preferably is very descriptive. Alternately, the resident 36 electronically enters the problem directly into the workstation 20, skipping the steps 44 and 46 as illustrated by a line 50 to generate the work order, such as with an interactive screen, to obtain the necessary work order information) ; assigning, at the ticket generation system with the processor, the plurality of servicemen for handling the one or more faults detected in the at least one equipment of the plurality of equipment installed in the facility, wherein the assignment of the plurality of servicemen is based on a plurality of factors, wherein assignment of the plurality of servicemen is done in real time (Lane ¶2 - The supervising technician will receive the work orders individually or in groups from the management office as the work requests are received and the work orders are generated. Depending upon which technician is available and what the supervising technician remembers or knows of their skills, the supervising technician then assigns the work orders to the individual technicians), wherein the plurality of factors comprises availability of servicemen (Lane ¶17 - selected automatically from the available roster), crafts and skills of servicemen (Lane ¶26 - assigns the work order to Marvin, who has time and has or most closely possesses the requisite skills), rating of servicemen, choice of a user (Lane ¶29 - Marvin leave a pre-stamped post card with his name on it and Marvin writes on the card that he has fixed the dishwasher. Mrs. Bell then can send the card to the office with her comments or complaints {i.e. rating} or retain it for future reference {i.e. user choice}), choice of administrator (Lane ¶18 - the supervisor can directly communicate with the selected technician 32) and past experience of servicemen (Lane ¶18 -  The system 10, thus allows the office or other management members to track employee productivity and efficiency {i.e. past experiences} for a more optimum allocation and management of resources); alerting, at the ticket generation system with the processor, the plurality of servicemen assigned for handling the one or more faults detected in the plurality of equipment installed in the facility, wherein the alert is sent to the plurality of servicemen in real time (Lane ¶26 - Once completed, the work order is then transmitted to the supervisor's PDA in a step 106. The supervisor reviews the work order and his available staff technicians and assigns the work order to Marvin, who has time and has or most closely possesses the requisite skills, in a step 108.  Marvin reviews the work order on his PDA 30, which displays DW3 or Dishwasher not working, Mrs. Bell's unit number, her name, her contact phone number, and a no pet status); and sending, at the ticket generation system with the processor, a plurality of information about the one or more faults associated with the at least one equipment of the plurality of equipment installed in the facility to the plurality of servicemen assigned to handle the one or more faults (Lane ¶17 - The work order is then transmitted to the server 12 in a step 52 and then to the work order application 16. The work order is then transmitted to the PDA 30 in a step 54. The PDA 30 can be the PDA of the technician 32 who will do the maintenance or it can be the PDA of the supervising technician (not illustrated) who then will assign the work order to the best available technician in a step 56).
Lane lacks receiving, at a fault detection system with a processor, a first set of data from a facility management system, wherein the facility management system is associated with a plurality of sensors, wherein the plurality of sensors is installed at a plurality of equipment in the facility, wherein the first set of data is time series data, wherein the first set of data is received in real time; analyzing, at the fault detection system with the processor, the first set of data and the past experience data, wherein the analysis is done using one or more machine learning algorithms, wherein the first set of data and the past experience data are analysed in real time; detecting, at the fault detection system with the processor, one or more faults in at least one equipment of the plurality of equipment installed in the facility based on the analysis of the first set of data, wherein the one or more faults are detected in real time.
Picardi, from the same field of endeavor, teaches receiving, at a fault detection system with a processor, a first set of data from a facility management system, wherein the facility management system is associated with a plurality of sensors, wherein the plurality of sensors is installed at a plurality of equipment in the facility, wherein the first set of data is time series data, wherein the first set of data is received in real time (Picardi COL 3 ROW 1  - a monitor control unit that is configured to: receive, from the thermostat, thermostat data that indicates activity of the HVAC system and temperature history of the property; receive, from the one or more sensors, sensor data); analyzing, at the fault detection system with the processor, the first set of data and the past experience data, wherein the analysis is done using one or more machine learning algorithms, wherein the first set of data and the past experience data are analysed in real time; detecting, at the fault detection system with the processor, one or more faults in at least one equipment of the plurality of equipment installed in the facility based on the analysis of the first set of data, wherein the one or more faults are detected in real time (Picardi COL 1 ROW 58 - The model or models that will be running to detect these issues and subsequently flag systems may employ machine learning methods. Thus, each model will be trained with a set of labeled data consisting of various types of HVAC issues. Each model will be able to determine patterns that are consistent across the set of problematic data points, and will then be able to detect similar patterns when running on data in the production environment. Once the issue is detected, a trouble condition can be associated with that system, and various actions can be taken on this new status - Picardi COL 2 ROW 9 - Dealers, such as HVAC technicians/professionals, can also receive real time alerts).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the work order system methodology/system of Lane by including the HVAC analytics techniques of Picardi because Picardi discloses “techniques also allow dealers, such as HVAC technicians, to provide better monitoring of their equipment and enabling them to reach out to their customer base experiencing issues to proactively solve their problems (Picardi COL 1 ROW 36)”.   Additionally, Lane further details that “The present invention generally relates to a work order system for accomplishing maintenance utilizing service technicians, such as in an individual hotel, apartment, office building, hospital or group thereof or other similar type of maintenance operation (Lane ¶1)” so it would be obvious to consider including the additional HVAC analytics techniques that Picardi discloses because it would improve the system of lane.
Regarding claims 2, 12, and 19, Lane in view of Picardi discloses a computer-implemented method for real time assignment of servicemen in an event of fault detection in a facility (Lane ¶ABS - A data based work order system for maintaining and analyzing maintenance records, including work orders, technicians assigned, data from the maintenance performed, including the time required to perform the maintenance and any other desired information related to each work order).
Picardi further teaches the plurality of equipment comprising air handling unit, de-humidifiers, escalators, heating unit, ventilation unit, air conditioning unit, boiler unit, distribution board, transformer, electricity meter, air conditioning system, fire detection system, circuit breaker, elevator system, electricity meter, circuit disconnects, junction boxes, electric switchgears, lightening system, electronic lock system, and intercom system (Picardi Fig. 1 - Picardi COL 6 ROW 1 - As shown in FIG. 1, a monitored property 102 owned by owner 156 is monitored by a control unit server 104 that includes components within the monitored property 102. The integrated security environment 100 further includes an alarm panel 122 with a message display 123, a thermostat 120, and an HVAC system 146, which includes a return air duct 138, air duct 140, an air filter 142, a blower 144, a thermostat module 147, a heating module 148, an evaporator coil 150, air handling unit 152, refrigerant filled tubing 127, and supply air grills 154A and 154B).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the work order system methodology/system of Lane by including the HVAC analytics techniques of Picardi because Picardi discloses “techniques also allow dealers, such as HVAC technicians, to provide better monitoring of their equipment and enabling them to reach out to their customer base experiencing issues to proactively solve their problems (Picardi COL 1 ROW 36)”.   Additionally, Lane further details that “The present invention generally relates to a work order system for accomplishing maintenance utilizing service technicians, such as in an individual hotel, apartment, office building, hospital or group thereof or other similar type of maintenance operation (Lane ¶1)” so it would be obvious to consider including the additional HVAC analytics techniques that Picardi discloses because it would improve the system of lane.
Regarding claims 3, 13, and 20, Lane in view of Picardi discloses a computer-implemented method for real time assignment of servicemen in an event of fault detection in a facility (Lane ¶ABS - A data based work order system for maintaining and analyzing maintenance records, including work orders, technicians assigned, data from the maintenance performed, including the time required to perform the maintenance and any other desired information related to each work order).
Picardi further teaches the first set of data comprising facility temperature, usage time of equipment, equipment behaviour, equipment temperature, equipment output, equipment efficiency and equipment fault history (Picardi COL 1 ROW 40 - The data necessary to determine the HVAC issues is gathered through local reporting of operating state changes, temperature and humidity reports, setpoint changes along with associated timestamps from a thermostat provided in a home to an automation hub or security panel. The outdoor weather data necessary to determine HVAC issues is gathered through a third party web database. In addition, other data may be accumulated from various sensors to determine HVAC issues such as energy meters, remote temperature and humidity sensors, in-duct sensors, oil gauge sensors, and other home devices sensors).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the work order system methodology/system of Lane by including the HVAC analytics techniques of Picardi because Picardi discloses “techniques also allow dealers, such as HVAC technicians, to provide better monitoring of their equipment and enabling them to reach out to their customer base experiencing issues to proactively solve their problems (Picardi COL 1 ROW 36)”.   Additionally, Lane further details that “The present invention generally relates to a work order system for accomplishing maintenance utilizing service technicians, such as in an individual hotel, apartment, office building, hospital or group thereof or other similar type of maintenance operation (Lane ¶1)” so it would be obvious to consider including the additional HVAC analytics techniques that Picardi discloses because it would improve the system of lane.
Regarding claims 4 and 14, Lane in view of Picardi discloses the past experience data comprising total experience, field of expertise, past handled faults, customer's review, mean time to repair, current location, and current availability (Lane ¶2 - Typically, the supervising technician or supervisor, who knows and remembers the skills of the service technicians who are working for the management maintenance system, has handled and assigned these work orders. The supervising technician will receive the work orders individually or in groups from the management office as the work requests are received and the work orders are generated. Depending upon which technician is available and what the supervising technician remembers or knows of their skills, the supervising technician then assigns the work orders to the individual technicians).
Regarding claims 5 and 15, Lane in view of Picardi discloses the plurality of parameters comprising facility location, faulty equipment placement, type of fault, mean time to repair, required skills, and required equipment (Lane ¶7 -  comparing the time taken to perform a specific type of work order with a standard benchmark time for a comparable work order maintained by the system…The work order generally will include specific data when it is entered, such as time received, priority, location, type of maintenance required, for example, broken door, inoperable oven, leaking refrigerator or other type of plumbing, etc.).
Regarding claims 6 and 16, Lane in view of Picardi discloses a computer-implemented method for real time assignment of servicemen in an event of fault detection in a facility (Lane ¶ABS - A data based work order system for maintaining and analyzing maintenance records, including work orders, technicians assigned, data from the maintenance performed, including the time required to perform the maintenance and any other desired information related to each work order).
Picardi further teaches the one or more faults comprising short circuit fault, equipment failure, symmetrical fault, unsymmetrical fault, temperature fault, efficiency fault, equipment noise fault, circuit overload and lightening fault (Picardi COL 3 ROW 61 - In some implementations, the method further includes the type of the error of the HVAC error classification comprises a heating vs. cooling category indicating an issue with the HVAC system not properly heating or cooling the property; an acute vs. inefficient category indicating an issue with one or more components of the HVAC system not working at a predetermined efficiency; a filter change category indicating an issue with an air quality in the property; and a long cycling category indicating an issue with a run time of the HVAC system).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the work order system methodology/system of Lane by including the HVAC analytics techniques of Picardi because Picardi discloses “techniques also allow dealers, such as HVAC technicians, to provide better monitoring of their equipment and enabling them to reach out to their customer base experiencing issues to proactively solve their problems (Picardi COL 1 ROW 36)”.   Additionally, Lane further details that “The present invention generally relates to a work order system for accomplishing maintenance utilizing service technicians, such as in an individual hotel, apartment, office building, hospital or group thereof or other similar type of maintenance operation (Lane ¶1)” so it would be obvious to consider including the additional HVAC analytics techniques that Picardi discloses because it would improve the system of lane.
Regarding claims 7 and 17, Lane in view of Picardi discloses a computer-implemented method for real time assignment of servicemen in an event of fault detection in a facility (Lane ¶ABS - A data based work order system for maintaining and analyzing maintenance records, including work orders, technicians assigned, data from the maintenance performed, including the time required to perform the maintenance and any other desired information related to each work order).
Picardi further teaches the plurality of sensors comprising dynamic pressure sensor, smoke sensor, infrared sensor, humidity sensor, temperature sensor, occupancy sensor, duct sensor, proximity sensor, light sensor, air quality sensor, touch sensor, biometric sensor, motion sensor heating ventilation and air conditioning sensor, vibration sensor and ultrasonic sensor (Picardi COL 6 ROW 53 - The one or more sensors 114 include a motion sensor located at the exterior of the monitored property 102, a front door sensor that is a contact sensor positioned at the front door 118, a pressure sensor that receives button presses at a light device, an air flow sensor included in the air duct 140 or the air handling unit 152, and a lock sensor that is positioned at the front door 118 and each window- Picardi COL 21 ROW 21 - For example, the monitoring system may include multiple sensors 620. The sensors 620 may include a temperature sensor, a humidity sensor, a leaking sensor, or any other type of sensor included in an HVAC system 146. The sensors 620 also may include an environmental sensor, such as a temperature sensor, a water sensor, a rain sensor, a wind sensor, a light sensor, a smoke detector, a carbon monoxide detector, an air quality sensor, etc).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the work order system methodology/system of Lane by including the HVAC analytics techniques of Picardi because Picardi discloses “techniques also allow dealers, such as HVAC technicians, to provide better monitoring of their equipment and enabling them to reach out to their customer base experiencing issues to proactively solve their problems (Picardi COL 1 ROW 36)”.   Additionally, Lane further details that “The present invention generally relates to a work order system for accomplishing maintenance utilizing service technicians, such as in an individual hotel, apartment, office building, hospital or group thereof or other similar type of maintenance operation (Lane ¶1)” so it would be obvious to consider including the additional HVAC analytics techniques that Picardi discloses because it would improve the system of lane.
Regarding claim 8, Lane in view of Picardi discloses the plurality of factors comprising availability of servicemen, crafts and skills of servicemen, rating of servicemen, choice of a user, choice of administrator and past experience of servicemen (Lane ¶2 - Typically, the supervising technician or supervisor, who knows and remembers the skills of the service technicians who are working for the management maintenance system, has handled and assigned these work orders. The supervising technician will receive the work orders individually or in groups from the management office as the work requests are received and the work orders are generated. Depending upon which technician is available and what the supervising technician remembers or knows of their skills, the supervising technician then assigns the work orders to the individual technicians. The technician then proceeds to the site of the work order and provides the required maintenance).
Regarding claim 9, Lane in view of Picardi discloses a computer-implemented method for real time assignment of servicemen in an event of fault detection in a facility (Lane ¶ABS - A data based work order system for maintaining and analyzing maintenance records, including work orders, technicians assigned, data from the maintenance performed, including the time required to perform the maintenance and any other desired information related to each work order).
Picardi further teaches comparing, at the fault detection system with the processor, equipment behaviour and pre- defined equipment behaviour of each of the plurality of equipment installed in the facility, wherein the comparison is done in real time (Picardi COL 13 ROW 62  - In some implementations, the security system 134 may test whether the HVAC system 146 is properly working when owner 156 is away from the monitored property 102. In particular, when the armed home signature profile is set, this indicates to the control unit server 104 that the owner 156 is away from the monitored property 102. Additionally, the security system 128 may instruct the control unit server 104 to run specific tests to test whether the HVAC system is properly working. For example, the control unit server 104 may be instructed to increase the temperature of the monitored property to 85 degrees Fahrenheit and then down to 45 degrees Fahrenheit. The control unit server 104 may determine an amount of time it took for the HVAC system 104 to raise and lower the temperature of the HVAC system 146 to see if it falls within a reasonable threshold. If the test falls outside a threshold, such as the period took an entire day, then the security system 128 may notify owner 156 that the HVAC system 146 is not working properly).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the work order system methodology/system of Lane by including the HVAC analytics techniques of Picardi because Picardi discloses “techniques also allow dealers, such as HVAC technicians, to provide better monitoring of their equipment and enabling them to reach out to their customer base experiencing issues to proactively solve their problems (Picardi COL 1 ROW 36)”.   Additionally, Lane further details that “The present invention generally relates to a work order system for accomplishing maintenance utilizing service technicians, such as in an individual hotel, apartment, office building, hospital or group thereof or other similar type of maintenance operation (Lane ¶1)” so it would be obvious to consider including the additional HVAC analytics techniques that Picardi discloses because it would improve the system of lane.
Regarding claim 10, Lane in view of Picardi discloses determining, at the ticket generation system with the processor, facility location, fault location, type of fault, mean time to repair, required equipment and required skills, wherein the identification is done in real time (Lane ¶7 -  comparing the time taken to perform a specific type of work order with a standard benchmark time for a comparable work order maintained by the system…The work order generally will include specific data when it is entered, such as time received, priority, location, type of maintenance required, for example, broken door, inoperable oven, leaking refrigerator or other type of plumbing, etc.).


Response to Arguments
Applicant's arguments filed 9/16/2022 have been fully considered but they are not persuasive and/or are moot in light of the new rejections addressed above.
Regarding the arguments related to the 35 USC § 101 rejections, as addressed above according to the 2019 USPTO guidance for 35 USC § 101 rejections, the Examiner maintains that the claimed invention is an abstract idea, without significantly more, and not integrated into a practical application.  
The Applicant argues that the claimed invention is further integrated into a practical application by addressing the monitoring of equipment aspect of the claimed invention.  While this monitoring aspect might be an improvement to the business process of managing equipment maintenance, and as such, have practical applicability, this practical applicability is not synonymous with USPTO guidance. Specifically, the claimed invention needs have significant additional elements as to where the claimed invention is effectively integrated into those additional elements.  As addressed above, the identified additional elements “Processors…Fault detection system…Ticket generating system…Memory…Non-transitory computer readable medium…” fail to accomplish that because they merely limit the claimed invention to a computer/network based environment and this is insufficient with respect to integrating into a practical application (See MPEP 2106.05(f)).  The other additional elements, “Facility…Equipment…” also fail to integrate the abstract idea into a practical application because these additional elements simply attempt to limit the abstract idea to a generalized field of use of a physical building (See MPEP 2106.05 (h)).  
Examiner will note, however, that if additional structural elements and specific equipment are claimed within the limitations so as to clearly identify and effectively limit the claimed invention to a specific application, there is a potential to overcoming the 101 rejection within the Step 2A (Prong 2) analysis.  

Regarding the 35 USC § 103 rejections on the original Office Action, Applicant amended the independent claims to further limit the claims with respect to factors that are considered when assigning a work order.  In light of this amendment, Examiner agrees that the original references did not cite to this, however the amendment necessitated further search and consideration.  As a result of this further search and consideration,  the prior art of record was found that does teach these limitations (Lane as discussed above) and is now cited.  As such, Applicant’s arguments (with respect to the independent claims and their respective dependent claims) are unpersuasive.  
Applicant also argues that the prior art fails to disclose certain claim limitations and Examiner finds this unpersuasive.  Specifically, Picardi is interpreted as disclosing a plurality of sensors receiving data in real time (Picardi COL 3 ROW 1 - receive, from the one or more sensors, sensor data), analyzing data using machine learning models (Picardi COL 1 ROW 58 - The model or models that will be running to detect these issues and subsequently flag systems may employ machine learning methods), real-time detection/alerts (Picardi COL 2 ROW 9 and Picardi Fig. 3 – 310).  Lane is interpreted as disclosing the factors for technician assignment.  As such, Applicant’s arguments (with respect to the independent claims and their respective dependent claims) are unpersuasive.     



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Koester whose telephone number is (313)446-4837. The examiner can normally be reached Monday thru Friday 8:00AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R KOESTER/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624